DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Reference characters are needed to designate the claimed “inner ring of the tire member”, “mounting protrusion” and “inner ring of the mounting protrusion” for a better understanding of Applicant’s invention as it is unclear what is the distinction between these three elements.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“the position fixing groove is an annular structure” as set forth in claim 1
“the fixing notch is composed of a plurality of arc-shaped fixing grooves arranged in the circumferential direction” as set forth in claim 2
“the fixing notch is composed of a plurality of fixing holes arranged in the circumferential direction” as set forth in claim 2
“the securing fastener is an annular structure” as set forth in claim 6
“an inner ring of the blocking portion” as set forth in claim 6
“a position fixing block or a protruded spoke head on an inner side of a rim” as set forth in claim 6
“middle upper ends” (emphasis added) as set forth in claim 7
“the blocking portion is configured in a continuous manner” as set forth in claim 8
“a securing fastener is an annular structure” as set forth in claim 9
“an inner ring of the blocking portion” as set forth in claim 9
“a position fixing block or a protruded spoke head on an inner side of a rim” as set forth in claim 9
“an inner ring of the blocking portion is engaged with a position fixing block or a protruded spoke head on an inner side of the rim” as set forth in claim 10
“the securing fastener is an annular structure” as set forth in claim 11
“an inner ring of the blocking portion” as set forth in claim 11
“a position fixing block or a protruded spoke head on an inner side of a rim” as set forth in claim 11
“the securing fastener is an annular structure” as set forth in claim 12
“an inner ring of the blocking portion” as set forth in claim 12
“a position fixing block or a protruded spoke head on an inner side of a rim” as set forth in claim 12
Each distinct part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p):
The structure represented by reference character 3 
The structure represented by reference character 4 in the embodiment shown in Fig. 4 is distinct from the structure represented by this same reference character in at least the embodiment shown in Fig. 3.
The structure represented by reference character 4 in the embodiment shown in Fig. 5 is distinct from the structure represented by this same reference character in at least the embodiment shown in Fig. 4.
Reference character 52 has been used to represent two distinct structures or portions in each of Figs. 2 and 7-11.
The structures represented by reference characters 51 and 52 in the embodiment shown in Fig. 8 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Figs. 2 and 7.
The structures represented by reference characters 51 and 52 in the embodiment shown in Fig. 9 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 8.
The structures represented by reference characters 51 and 52 in the embodiment shown in Fig. 10 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 9.
The structures represented by reference characters 5, 51 and 52 in the embodiment shown in Fig. 11 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 2.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing No new matter should be entered.

Specification
2.	The disclosure is objected to because of the following informality:  The term “FIG. 8” on line 2 of page 8 of the specification should be replaced with -- FIG. 9 -- for clarity and to be consistent with the drawings.  
Appropriate correction is required.

Claim Objections
3.	Claims 1, 2, 6 and 9 are objected to because of the following informalities:
The term “arc-structured position fixing grooves” in claim 1 should be replaced with -- arc-shaped structure position fixing grooves -- for clarity.
The phrase “the fixing notch is annular fixing groove” in claim 2 should be replaced with a phrase, such as -- the fixing notch is an annular fixing groove -- for grammatical clarity.
The phrase “a plurality of arc-structured securing fasteners” in claim 6 should be replaced with a phrase, such as -- a plurality of the arc-structured securing fasteners -- for clarity.
The phrase “respectively pass through and disposed in the fixing hole” in claim 9 should be replaced with a phrase, such as -- respectively pass through and are disposed in the fixing hole -- for grammatical clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitations directed to “an inner ring of the tire member”, “mounting protrusion” and “inner ring of the mounting protrusion” renders the claim indefinite because it is unclear whether these three elements refer to the same structure as it appears from Applicant’s drawings or if they are distinct structures as implied by the claim construction.

	Regarding claim 3, the limitation “an arc structure” renders the claim indefinite because it is unclear whether “an arc structure” refers to “an arc-shaped structure” previously set forth in claim 1 or if it is distinct therefrom as implied by the claim construction.
	Regarding claims 6, 9, 11 and 12, each occurrence of the limitation “adapted to” renders the claims indefinite because it is unclear what would be encompassed by this limitation (e.g., how is an edge of the support portion considered to be “adapted to” the position fixing groove?, how is the position fixing portion considered to be “adapted to” the fixing hole?, how is an inner ring of the blocking portion considered to be “adapted to” a position fixing block or a protruded spoke head on an inner side of a rim?).
	Regarding claim 7, there is insufficient antecedent basis for “The securing fastener”, each occurrence of “the position fixing portions” in the alternative limitations, and each occurrence of “the blocking portion” in the alternative limitations.
	Regarding claim 10, the limitation “a rim” renders the claim indefinite because it is unclear whether “a rim” refers to “a rim” previously set forth in claim 1 or if it is distinct therefrom as implied by the claim construction.
	Regarding claim 10, the limitation “a fixing notch” renders the claim indefinite because it is unclear whether “a fixing notch” refers to “fixing notches” previously set forth in claim 1 or if it is distinct therefrom as implied by the claim construction.

	Regarding claim 10, the limitation “a protruded spoke head” renders the claim indefinite because it is unclear whether “a protruded spoke head” refers to “a protruded spoke head” previously set forth in claim 9 or if it is distinct therefrom as implied by the claim construction.
	Regarding claim 10, the limitation “an inner side of the rim” renders the claim indefinite because it is unclear whether “an inner side of the rim” refers to “an inner side of the rim” previously set forth in claim 9 or if it is distinct therefrom as implied by the claim construction.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3 and 5, as best understood by the Examiner in light of the section 112 issues noted above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swinehart (US 954,224).
	Regarding claims 1, 2 and 5, Swinehart discloses a tire member 1 of a non-pneumatic tire, comprising an inner ring (radially inner portion of tire member, which includes beads 5, that is mounted between flanges 6 of rim 7) of the tire member provided with a mounting protrusion (radially inner portion of tire member, which includes beads 5, that is mounted between flanges 6 of rim 7), and fixing notches 4 for fixing the tire member on a rim 7 are respectively provided at two sides of where the mounting protrusion joins the tire member (Fig. 2), comprising: an inner ring (radially inner portion of tire member, which includes beads 5, that is mounted between flanges 6 of rim 7) of the mounting protrusion provided with a position fixing groove 3, wherein the position fixing groove is an annular structure (lines 59-62 of page 1); a plurality of fixing holes (unlabeled holes that receive cross wires or rods 8 as shown in Figs. 1 and 2) are respectively disposed below the fixing notches on two side walls of the position fixing groove (Fig. 2), the fixing holes pass through the side walls of the position fixing groove (Figs. 1 and 2), and an outer side of the fixing holes partially coincides with the fixing notches inasmuch as they intersect with the beads 5 that help define the fixing notches as shown in Fig. 2; wherein the fixing notch 4 is an annular fixing groove in a circumferential direction (lines 65-69 of page 1; Fig. 2), and wherein the tire member is a solid tire member (Figs. 1 and 2).
	Regarding claim 3, it is noted that limitations set therein further define an alternatively claimed limitation set forth in claim 1.  Inasmuch as Swinehart discloses the position fixing groove being an annular structure as noted above, the features of the alternatively claimed .

10.	Claims 1-3, 5, 6, 11 and 12, as best understood by the Examiner in light of the section 112 issues noted above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su (US 2012/0285595 A1).
	Su discloses a tire member 2 of a non-pneumatic tire, comprising an inner ring at 22 of the tire member provided with a mounting protrusion 22, and fixing notches (unlabeled recesses in member 2 that receives fixing parts 34 as shown in Figs. 1 and 3) for fixing the tire member on a rim (comprised of wheel frame 1 and covers 3) are respectively provided at two sides of where the mounting protrusion joins the tire member (Fig. 3), comprising: an inner ring at 22 of the mounting protrusion provided with a position fixing groove (unlabeled, but shown in Figs. 1 and 3), wherein the position fixing groove is an annular structure (Fig. 1); a plurality of fixing holes 23 are respectively disposed below the fixing notches on two side walls of the position fixing groove (Fig. 3), the fixing holes pass through the side walls of the position fixing groove (Fig. 3), and an outer side of the fixing holes partially coincides with the fixing notches (Fig. 3); wherein the fixing notch is an annular fixing groove in a circumferential direction (Fig. 1); wherein the tire member is a solid tire member a securing fastener (comprised of wheel frame 1, covers 3 and fixing elements 4) adapted to the tire member wherein the securing fastener is an annular structure 1 or an arc structure (comprised of 1 and 3), and a plurality of arc-structured securing fasteners form an intermittent ring (Fig. 1); an edge of the securing fastener has a support portion 1 and a position fixing portion 3, an inner ring 1 of the securing fastener is a protruding blocking portion (inner circumferential portion of 1 that protrudes axially from portion 12 and comes in contact or blocks the covers 3), an edge of 12 is adapted to the position fixing groove (Fig. 3), the two position fixing portions 3 are respectively located on both sides of the support portion (Figs. 1 and 3), the position fixing portion is adapted to the fixing hole (Fig. 3); an inner ring of the blocking portion is adapted to (i.e., “capable of being used with”) a position fixing block or a protruded spoke head on an inner side of a rim.  
Regarding claim 3, it is noted that limitations set therein further define an alternatively claimed limitation set forth in claim 1.  Inasmuch as Su discloses the position fixing groove being an annular structure as noted above, the features of the alternatively claimed limitation requiring the position fixing groove being an arc-shaped or arc structure are not required.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Swinehart.
	Swinehart fails to expressly disclose the depth of the position fixing groove and length of the fixing hole.
	Nonetheless, it would have been obvious to one having ordinary skill in the art, as a mechanical expedient, to have formed the position fixing hole to have a depth between 5 to 30 mm, and the fixing hole to have a length between 1 and 30 mm, based upon the overall dimensions of the tire member, dimensions of the rim and rods, and the intended use of the non-pneumatic tire to ensure that the rods extend from the beads of the tire to a surface of the fixing hole as designed so as to provide a desired locking means for the tire upon a rim.

Allowable Subject Matter
14.	Claims 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617